Pardee, J.,
(orally.) In this ease, which is one where the intervenor, being an employe of the receivers, claims compensation for damages received in the lino of his duty, the master reports exonerating the receivers from liability for negligence, and yet allowing the intervenor payment of wages during the lime he was laid up from his injuries. The evidence and report seem to he in line with the Case of Freundlich, and with others where the court has doomed it just and good policy for the receivers to pay wages during recovery from injuries received in the line of *702duty, when undue carelessness of the employe did not contribute to the injury.
The exceptions are overruled, and an order will be entered confirming the rejport.